IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,216-04


                               IN RE RIGGIN VALLEY, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. CR017 IN THE 42ND DISTRICT COURT
                            FROM COLEMAN COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Coleman County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Coleman County, shall forward Relator’s habeas

application to this Court, respond that Relator has not filed a habeas application in Coleman County,

or forward a copy of an order designating issues together with correspondence documenting the date

the State received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and

(d); TEX . R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply

with this order within thirty days from the date of this order.
                       2



Filed: March 9, 2022
Do not publish